Citation Nr: 1829791	
Decision Date: 08/13/18    Archive Date: 08/17/18

DOCKET NO.  13-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether a reduction of disability rating from 40 percent to 20 percent for lumbar spine condition effective December 1, 2016 was proper. 

2. Whether a reduction of disability rating from 30 percent to 10 percent for cervical condition effective December 1, 2016 was proper.

3. Entitlement to an evaluation in excess of 40 percent from May 28, 2009 to November 30, 2016, exclusive of the period during which the Veteran was in receipt of 100 percent disability rating, and in excess of 20 percent from December 1, 2016 for lumbar spine condition. 

4. Entitlement to an evaluation in excess of 20 percent from May 28, 2009 to August 24, 2010, in excess of 30 percent from August 25, 2010 to November 30, 2016, and in excess of 10 percent from December 1, 2016 for cervical spine condition. 



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel  


INTRODUCTION

The Veteran served on active military duty from November 1991 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran and his spouse testified before the undersigned Veteran Law Judge (VLJ) at a videoconference hearing in January 2017 and transcript of the hearing is of record. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when the Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.904. 

In this case, the Board issued a decision denying the Veteran's claims in March 2018.  In April 2018, the Veteran's representative filed a motion to vacate because the Board issued a decision before the expiration of 90 days extension requested in a January 2018 motion. The Board agrees that the denial was issued while the Veteran's motion to stay adjudication for 90 days was still pending. 

Accordingly, the Board's March 2018 decision is vacated. The Board grants 90 days from the date of this vacatur to allow for submission of additional evidence.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


